DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haziza, US 7,466,269, in view of Moon et al., US 2014/0021475 (corresponding to US 8,791,459).

Haziza does not specify that each of the plurality of antenna unit regions including a TFT and a patch electrode electrically connected to a drain electrode of the TFT, the TFT including: a semiconductor layer; a gate electrode; a gate insulating layer formed between the gate electrode and the semiconductor layer; a source electrode and the drain electrode formed on the semiconductor layer and electrically connected to the semiconductor layer; a source contact portion formed between the semiconductor layer and the source electrode; and a drain contact portion formed between the semiconductor layer and the drain electrode, wherein each of the source electrode and the drain electrode includes a lower source metal layer including at least one element selected from the group consisting of Ti, Ta, and W, and an upper source metal layer formed on the lower source metal layer and including Cu or Al, and an edge of the lower source metal layer is not inside an edge of the upper source metal layer when viewed from a normal direction of the dielectric substrate. While Haziza indicates that the antenna array uses an LCD structure (column 7, lines 15-30).
Moon teaches a TFT substrate comprising: a dielectric substrate 210; and a plurality of unit regions (marked as T in Fig. 2) arrayed on the dielectric substrate (0070], [0077]), each of the plurality of unit regions T including a TFT (Fig. 4F) and a patch electrode 272 electrically connected to a drain electrode 156 of the TFT, the TFT including: a semiconductor layer 142; a gate electrode 124; a gate insulating layer 130 formed between the gate electrode 124 and the semiconductor layer 142; a source electrode 154 and the drain electrode 156 formed on the semiconductor layer 142 and electrically connected to the semiconductor layer 142; a source SCP in Fig. A) formed between the semiconductor layer 142 and the source electrode 154; and a drain contact portion (a portion of 144, marked as DCP in Fig. A) formed between the semiconductor layer 142 and the drain electrode 156, wherein each of the source electrode 154 and the drain electrode 156 includes a lower source metal layer (154a, 156a) including at least one element selected from the group consisting of Ti, Ta, and W ([0084]), and an upper source metal layer (154b, 156b)  formed on the lower source metal layer (154a, 156a) and including Cu or Al (0073]), and an edge of the lower source metal layer (154a, 156a) is not inside an edge of the upper source metal layer (154b, 156b) when viewed from a normal direction of the dielectric substrate 110 (Figs. 1-6; [0065 -0090]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Haziza and Moon, and to use the specified TFT substrate since it is compact-sized, light weight, thin, and can be driven with low power.as taught by Moon ([0005]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Moon’s Fig. 4F annotated to show the details cited

SCP and the drain contact portion DCP in a channel length direction is less than a distance between the upper source metal layer 154b of the source electrode 154 and the upper source metal layer 156b of the drain electrode 156 in a channel length direction (Fig. A).
In re Claim 16, Haziza taken with Moon discloses the TFT substrate according to claim 14 or 15, wherein a distance between the source contact portion SCP and the drain contact portion DCP in a channel length direction is less than a distance between the lower source metal layer 154a of the source electrode 154 and the lower source metal layer 156a of the drain electrode 156 in a channel length direction (Fig. A).
 
Allowable Subject Matter
Claims 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter
Re Claim 17: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 17 as: “the patch electrode includes the lower source metal layer and the upper source metal layer”, in combination with limitations of Claim 14 on which it depends.
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 

In re Claim 7, prior-art fails to disclose a manufacturing method   comprising steps of “(f) forming the lower source metal layer by etching the lower conductive film with the resist layer as an etching mask; and (g) forming a source contact portion connecting the semiconductor layer and the source electrode, and a drain contact portion connecting the semiconductor layer and the drain electrode by etching the contact layer by dry etching with the resist layer as an etching mask after the step (e).”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893